Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2021-037995, filed on 03/11/2022.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/28/2022 been considered by the examiner.
Oath/Declaration
Oath/Declaration as file 01/28/2022 is noted by the Examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
                                                                                                                              
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:

An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
        Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
Regarding claim 1, the limitation “…a computing device configured to estimate relative positions of the magnetic sensor and the coil based on a magnetic field generated by the current supplied to the coil and detected by the magnetic sensor …” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use the term “means”, or equivalent term, coupled with functional language “…a computing device configured to estimate relative positions of the magnetic sensor and the coil based on a magnetic field generated by the current supplied to the coil and detected by the magnetic sensor …” without reciting sufficient structure to achieve the function.  Furthermore, the term “…a computing device configured to…” is not preceded by a structural modifier.
The following table shows that all three prongs of the 3-prong analysis are met and the limitation invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (See MPEP 2181(I) for details):

The 3-Prong Analysis for Claim Limitation : “…a computing device configured to estimate relative positions of the magnetic sensor and the coil based on a magnetic field generated by the current supplied to the coil and detected by the magnetic sensor …”
Met
Prong A
Explicit recitation of “means”
YES
Prong B
Functional recitation of “…a computing device configured to estimate relative positions of the magnetic sensor and the coil based on a magnetic field generated by the current supplied to the coil and detected by the magnetic sensor …”
YES
Prong C
No structure that performs the function
YES


Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, Claim(s) 1 has been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
Claims 2-4 have been also interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph as being dependent on claim 1.
If Applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “…a computing device configured to estimate relative positions of the magnetic sensor and the coil based on a magnetic field generated by the current supplied to the coil and detected by the magnetic sensor …”;. The term “…a computing device configured to…” renders the claim indefinite as the claim does not define sufficient structure to achieve the function of estimate relative positions of the magnetic sensor and the coil based on a magnetic field generated by the current supplied to the coil and detected by the magnetic sensor; the original specification does not provide clarification as to what structure performs the particular functions of this claim, and one of ordinary skill in the art could interpret so many structures that can perform the particular function of estimate relative positions of the magnetic sensor and the coil based on a magnetic field generated by the current supplied to the coil and detected by the magnetic sensor. Thus, for these reasons, the phrase “…a computing device configured to…” renders claim 1 indefinite.
Claims 2-13 and 15 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph for being dependent on claim 1.
Please make the proper corrections.
Allowable Subject Matter
11.	Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
12.	The following is an examiner’s statement of reasons for allowance:
13.	Regarding claim 1, the prior art does not teach or suggest, in combination with the rest of the limitations of claim 1,
“…a driving circuit configured to supply a current to the coil; a conductor electrically connecting the coil and the driving circuit; and a computing device configured to estimate relative positions of the magnetic sensor and the coil based on a magnetic field generated by the current supplied to the coil and detected by the magnetic sensor, wherein the magnetic sensor has a magnetic detection sensitivity in a particular direction, and the particular direction of the magnetic sensor and a current vector of the current flowing through the conductor are parallel.”
14.	Claims 2-4 are also allowed as they further limit allowed claim 1.
Conclusion
15.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Shoji US 2007/0188946 - A magnetic sensor (3A, 3B) comprises a magnetoresistive element (5A, 5B) including a free layer having a magnetization direction that varies in accordance with magnetic field, a pinned layer having a magnetization direction that is pinned to a direction orthogonal to the magnetization direction of the free layer under no magnetic field, and an intermediate layer between the free and pinned layers. 
Ivanov et al. US 2014/0218018 - The apparatus (100) has conductive structure (110) that conducts current along longitudinal direction (102) and includes outer periphery extending between two longitudinal ends.
Kawase US 2012/0326716 - When a through hole is formed in a primary conductor, a measurement target current partially becomes a bypass current that flows around the through hole.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAUL J RIOS RUSSO whose telephone number is (571)270-3459. The examiner can normally be reached Monday-Friday: 10am-6pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAUL J RIOS RUSSO/Examiner, Art Unit 2858